PER CURIAM.
Upon review of the record, the governing criteria found in Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980), and the advice of counsel, we are of the opinion that the trial court erred in failing to award to the wife attorney fees and permanent periodic alimony, as opposed to rehabilitative alimony. We are persuaded in this direction primarily by the duration of the marriage, the wife’s age and the state of her health, the wife’s education and lack of working skills, and the disparate earning capacities between the parties. See Goss v. Goss, 400 So.2d 518 (Fla. 4th DCA 1981); Wagner v. Wagner, 383 So.2d 987 (Fla. 4th DCA 1980).
We reverse and remand with instructions to award the wife attorney fees and permanent periodic alimony. The trial court may, in its discretion, determine the need for the presentation of additional evidence and arguments by the parties before entering judgment upon remand.
Reversed and Remanded.
DOWNEY, WALDEN and GUNTHER, JJ., concur.